DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication filed on 01/04/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Applicant’s amendment amended claims 19-21, 23-28, 30-35, and 37-38. Claims 1-18 were previously cancelled. Claims 19-38 are pending and have been rejected as follows.  

IDS
The information disclosure statement filed on 01/04/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Response to Amendment
The 35 U.S.C. 103 rejection(s) of claims 19, 22-26, 29-33, and 36-38 are withdrawn in view of the amendments to parent claims 19, 26, and 33. However the claims are newly rejected under 103 as necessitated by amendment and Applicant’s arguments are moot in view of the new grounds of rejection herein. 
The 35 U.S.C. 103 rejection(s) of claims 20-21, 27-28, and 34-35 over Kouznetsov in view of Deng in further view of Hilerio are maintained and revised rejections addressing the amendments to the claims are set forth herein. 


Claim Objections
Claims 19, 26, and 33 are objected to because of the following minor grammatical informalities: Claims 19, 26, and 33 as amended recite “identifying a third subset of VMs not executing on the first server, the third subset of VMs requiring the first OS” however Examiner recommends --identifying a third subset of VMs not executing on the first server, the third subset of VMs using the first OS-- consistent with the other terminology in the claims, i.e. VMs “using” the OS and “requiring” the corresponding license. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein consolidating the first and third subset of VMs on the first server includes moving the third subset of VMs from a second server and terminating the license associated with the first OS at the second server” however there is insufficient antecedent basis for “the license associated with the first OS at the second server”. For the purpose of examination, Examiner interprets and recommends --wherein consolidating the first and third subset of VMs on the first server includes moving the third subset of VMs from a second server and terminating [[the]] a license associated with the first OS at the second server-- be recited.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 25-28, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over:
Kouznetsov et al. US 20170097845 A1 (Provisional Application No. 62015183) (hereinafter “Kouznetsov”) in view of 
Deng et al. “Reliability-Aware Server Consolidation for Balancing Energy-Lifetime Tradeoff in Virtualized Cloud Datacenters.” International Journal of Communication Systems 27, no. 4 (April 2014): 623–42 (hereinafter “Deng”), in further view of
Hilerio et al. US 20080243699 A1 (hereinafter “Hilerio”).
Claims 19, 26, and 33,
Kouznetsov teaches: A method to optimize licensing costs in a virtual data center, the method comprising: / A non-transitory, computer-readable medium containing instructions executed by at least one processor to perform stages to optimize licensing costs in a virtual data center, the stages comprising: / A system for optimizing licensing costs in a virtual data center, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: (Kouznetsov: Abstract; Fig. 1, 4; [0027] Minimize and constrain the host-based software license usage of VMs by minimizing host resource footprint of the affected VMs. The VM-host placement constraints and rules can be dynamic due to variations in the VM utilization levels, VM resource allocations, and the number of VMs requiring the software license. [0028] Optimize placements for VMs with complementary or conflicting historical utilization patterns by placing them on the same or different hosts. These placement rules can be dynamic as the VM workload patterns change overtime, and VMs are added or removed.) (Prov. App.: P. 1-3,9-10)
identifying a first server hosting a plurality of virtual machines ("VMs"), the plurality of VMs including a first subset of VMs using a first operating system ("OS") at the first server and a second subset of VMs using a second OS at the first server; (Kouznetsov: Fig. 1, 3-4, 14; [0083] FIG. 14 illustrates a process for ongoing management of the dynamic placement rules. Data is collected from the virtual environment 10 (100), including current VM placements and rules (102). The virtual environment 10 is analyzed to determine the optimal VM-host placements (104) and corresponding VM group-host placement rules based on: policies for VM host placements (106), and policies for optimizing placements (108).; Fig. 7-8; [0063] Using the current VM placements on the hosts 16 (78), a VM-host compatibility score is computed (80) for each VM-host pair based on the current placements.; [0032] Data is collected from the environment 10 to determine the configuration and capacity of existing hosts 16 and of hosts 16 to be added or removed, and to determine the configuration, allocation, and utilization of existing VMs 18 and VMs 18 to be added or removed. The data collected can also be used to determine the existing VM placements, e.g., as shown schematically in FIG. 1.; [0034]-[0035]: As illustrated in FIGS. 3 and 4, reducing the host resource footprint of the selected VMs 18 can reduce software license requirements. In this example, the Windows.RTM. VMs 18 are licensed based on their host footprint. Therefore, running the Windows.RTM. VMs 18 on fewer hosts results in lower software licensing costs. In the initial placements shown in FIG. 3, the Windows.RTM. VMs 18 are running on five of the six hosts 16 and would need to be licensed for all five hosts 16. In the optimized placements shown in FIG. 4, the Windows.RTM. VMs 18 are running on three hosts and thus would only need 60% of the host-based licenses. When comparing FIGS. 3 and 4, it can be seen that in this example, the Linux.RTM. VMs 18 on Host1 and Host4 are migrated to Host3 and Host5 with the Windows.RTM. VMs 18 on Host3 and Host5 migrated to Host1 and Host4.; Fig. 3-4 showing VMs with windows OS “W” and Linux OS “L” on the various host servers including both on Host1) (Prov. App.:  P.3-7, 9-10)
identifying a third subset of VMs not executing on the first server, the third subset of VMs requiring the first OS; (Kouznetsov: Fig. 1, 3-4, 14; [0083] FIG. 14 illustrates a process for ongoing management of the dynamic placement rules. Data is collected from the virtual environment 10 (100), including current VM placements and rules (102). The virtual environment 10 is analyzed to determine the optimal VM-host placements (104) [0032] Data is collected from the environment 10 to determine the configuration and capacity of existing hosts 16 and of hosts 16 to be added or removed, and to determine the configuration, allocation, and utilization of existing VMs 18 and VMs 18 to be added or removed. The data collected can also be used to determine the existing VM placements, e.g., as shown schematically in FIG. 1.; [0034]-[0035]: As illustrated in FIGS. 3 and 4, reducing the host resource footprint of the selected VMs 18 can reduce software license requirements. In this example, the Windows.RTM. VMs 18 are licensed based on their host footprint. Therefore, running the Windows.RTM. VMs 18 on fewer hosts results in lower software licensing costs. In the initial placements shown in FIG. 3, the Windows.RTM. VMs 18 are running on five of the six hosts 16 and would need to be licensed for all five hosts 16. In the optimized placements shown in FIG. 4, the Windows.RTM. VMs 18 are running on three hosts and thus would only need 60% of the host-based licenses. When comparing FIGS. 3 and 4, it can be seen that in this example, the Linux.RTM. VMs 18 on Host1 and Host4 are migrated to Host3 and Host5 with the Windows.RTM. VMs 18 on Host3 and Host5 migrated to Host1 and Host4.; Fig. 3-4 showing VMs with windows OS “W” and Linux OS “L” on the various host servers including “not executing on” Host1) (Prov. App.:  P.3-7, 9-10)
consolidating the first and third subset of VMs on the first server and migrating at least a portion of the second subset of VMs from the first server; and  (Kouznetsov: Fig. 1, 3-4, 14; [0034] An example of a host-based licensing scenario is shown in FIGS. 3 and 4, in which a cluster 14 of six hosts 16 (Host1 through Host6) are hosting VMs 18 running Windows.RTM. (denoted W) and Linux.RTM. (denoted L) software. In many virtual clusters 14, there is a mixture of VMs 18 running different software (e.g., different operating systems, databases, applications, etc.), and licensing costs for some software used by VMs 18 are based on the amount of host resources on which the VMs 19 run.; [0035]: As illustrated in FIGS. 3 and 4, reducing the host resource footprint of the selected VMs 18 can reduce software license requirements. In this example, the VMs 18 are running on three hosts and thus would only need 60% of the host-based licenses. When comparing FIGS. 3 and 4, it can be seen that in this example, the Linux.RTM. VMs 18 on Host1 and Host4 are migrated to Host3 and Host5 with the Windows.RTM. VMs 18 on Host3 and Host5 migrated to Host1 and Host4.) (Prov. App.:  P.3-7, 9-10)
reducing licensing costs by recommending a change … ([0083]: FIG. 14 illustrates a process for ongoing management of the dynamic placement rules. Data is collected from the virtual environment 10 (100), including current VM placements and rules (102). The virtual environment 10 is analyzed to determine the optimal VM-host placements (104) and corresponding VM group-host placement rules based on: policies for VM host placements (106), and policies for optimizing placements (108).; [0084]: New VM placement rules are deployed for VM-host group placement optimization in order to: replace existing dynamic rules, and optionally move VMs 18 to the optimal hosts 16. The environment 10 can be re-analyzed periodically and placement rules can be replaced as needed (110).; And Fig. 14: “110”: “Update VMM (Recommended VM moves and Updated Placement Rules”; Fig. 3-4; [0034]:  In many virtual clusters 14, there is a mixture of VMs 18 running different software (e.g., different operating systems, databases, applications, etc.), and licensing costs for some software used by VMs 18 are based on the amount of host resources on which the VMs 19 run.”; [0035]: As illustrated in FIGS. 3 and 4, reducing the host resource footprint of the selected VMs 18 can reduce software license requirements. In this example, the Windows.RTM. VMs 18 are licensed based on their host footprint. Therefore, running the Windows.RTM. VMs 18 on fewer hosts results in lower software licensing costs. In the initial placements shown in FIG. 3, the Windows.RTM. VMs 18 are running on five of the six hosts 16 and would need to be licensed for all five hosts 16. In the optimized placements shown in FIG. 4, the Windows.RTM. VMs 18 are running on three hosts and thus would only need 60% of the host-based licenses. When 

Kouznetsov fails to clearly describe:
determining that the first and third subset of VMs can be consolidated onto the first server based, at least in part, on a reliability of the first server, a power consumption of the first server, and an age of the first server;
Although Kouznetsov describes determining the required number of hosts based on primary technical constraints, e.g. CPU allocation, memory allocation, capacity etc. (Fig. 7; [0041]; [0048]) and computing VM-host compatibilities for optimal VM placement for the determined number of hosts based on affinity and placement rules (Fig. 8; [0030]; [0060]) and performing VM placement for load balancing and power saving [0033], Kouznetsov fails to clearly describe consolidating/placing VMs on a server based on reliability, power consumption or age
reducing licensing costs by recommending a change from a first license type associated with the first OS at the first server to a second license type associated with the first OS at the first server.
Although Kouznetsov describes recommending optimization of VM-host placement to reduce licensing costs, i.e. reducing the number of hosts needing to be licensed for the particular OS types, e.g. Windows or Linux, as described above, Kouznetsov fails to teach that the recommendation includes changing between licensing “types” associated with the OS at the server, e.g. switching from a instance-based to processor-based license type for a particular OS at the server. 
Deng however, in analogous art of VM placement and consolidation, clearly teaches: 
determining that the first and third subset of VMs can be consolidated onto the first server based, at least in part, on a reliability of the first server, a power consumption of the first server, and an age of the first server; (Deng: P.627: Table I: “ALQj: The age-load-quotient used to characterize the Load and Age status of PMsj”, “ΔMTTFjT : The reduced lifetime of a PMsj due to a higher temperature”, “The power consumption with PM CPU utilization θCPU”; P. 634:4.2.2: “we develop an age-load-aware PM selection 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Kouznetsov’s “method”, “medium”, and system” for optimizing VM configurations/placement based on licensing costs, as described above, to include determining VM consolidation based on server reliability, power consumption, and age in view of Deng in order to improve resource utilization and energy efficiency and provide energy-efficient server consolidation in a reliability-friendly and profitable way (Deng: P.623:Summary; P. 626:3: “In response to dynamic workloads, it is critical to decide when the consolidation should be performed and how it can be made profitable at runtime. To quantify the potential benefits and costs of each new configuration, we develop utility models to capture essential aspects of datacenters:”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov’s system and methods for VM consolidation to include determining consolidation based on server reliability, power consumption, and server age in view of Deng by combining the optimized VM placement to reduce licensing cost taught by Kouznetsov, as described above, with the determination of VM-server configurations based on a plurality of criteria/models taught by Deng, as described above, in the same field of VM placement and consolidation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kouznetsov (Fig. 7-8; [0033] ; [0041]; [0048]; [0030]; [0060]; Prov. App.: P. 8,14) describing VM placement to reduce cost including licensing costs and power savings/management, and determining placement and compatibility based on technical constraints, e.g. CPU allocation, memory allocation, capacity etc., and affinity and placement rules, the results of the combination were predictable (MPEP 2143 A).

Deng fails to teach: 
reducing licensing costs by recommending a change from a first license type associated with the first OS at the first server to a second license type associated with the first OS at the first server.
Hilerio however, in analogous art of license optimization, teaches: 
reducing licensing costs by recommending a change from a first license type associated with the first OS at the first server to a second license type associated with the first OS at the first server. (Hilerio: [0057]: By analyzing usage over a period of a year or longer, the changes may be detected and licensing options may be developed and analyzed An example of a license option that is tailored for a seasonal operation may include a set of perpetual licenses for devices that are used year round and a group of per-use licenses that are used during peak seasons. Such an option may be less expensive than purchasing perpetual licenses for each device, especially when many devices may sit idle for a long period of time.; [0060]: The two options may be compared to the user's actual history of purchases and usage to determine which would have been a better alternative for the user. The cost analysis of each option may be presented to the user so that the user may determine an option for future licenses.; [0062]: The license rules 225 may also include rules that define how one license type may be changed to a different license type, or rules that define any costs or mechanisms used for moving a license from one device to another, or any other rule or mechanism used for transferring, returning, or changing a license.; [0065]: The license options 220 are created using the business rules 213, the usage history 219, and the license rules 225. In some instances, a single, optimized option may be presented to a user, while in other situations several options may be presented.; [0067]: The license options 220 may be ranked, sorted, or optimized for different parameters when presented to a user.; [0068]: Various options created in block 220 may be presented to a user for selection. In some embodiments, an optimized option may be automatically selected and implemented, while in other embodiments, a user may be presented with various options and permitted to select an option. In some instances, a user may be able to edit, modify, or combine two or more options to select an appropriate option for block 226.; [0069]: After an option is selected 226, new licenses are installed and old licenses may be returned. Various licensing schemes may have different mechanisms for installing, upgrading, or changing licenses.; Fig. 4; [0087] Option C is shown in block 426 and consists of switching to all service licenses and going to a per-use fee rather than a perpetual license with a fixed fee. Using option C, a credit of $200 would be issued for returning the perpetual licenses and the quarterly cost is $450, based on the projected usage of the usage history 402.; [0088] Option D is shown in block 428 and consists of switching Device B to per-use licensing and moving the perpetual license from Device B to Device E. After paying a switch fee of $10, the quarterly fee would be an estimated $37.50.)

	Furthermore it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov/Deng’s “method”, “medium” , and “system” for optimized VM-host placement/configurations including recommending migration/consolidation to reduce/optimize cost, including licensing cost, as described in detail above, to further include recommending a change from a first license type to a second license type for an OS at the first server to reduce licensing costs in view of Hilerio by combining the migration of VMs to reduce host footprint and required licenses taught by Kouznetsov/Deng with the optimization of software licensing costs by managing renewal and changes to licensing options taught by Hilerio, as described above, in the same field of software license management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kouznetsov (at least: [0034]-[0035]; [0039]; Fig. 3-4) describing optimizing VM placement and licensing costs by reducing the number of hosts needing licenses and Hilerio (Fig. 4; [0001]-[0003]; [0089]; [0084]; [0078]) describing license management by calculating and comparing license strategies for a group of devices with licensed products or services according to various license types to choose the best licensing option based on business rules and usage history, the results of the combination were predictable, i.e. recommending changing license types of servers in a virtual data center that provides optimized migration/consolidation of VMs across servers to reduce licensing costs (MPEP 2143 A).

Claims 20, 27, and 34,

Kouznetsov further teaches: wherein migrating at least a portion of the second subset of VMs from the first server includes: migrating all of the second subset of VMs from the first server;  (Kouznetsov: Fig. 1, 3-4, 14; [0034] An example of a host-based licensing scenario is shown in FIGS. 3 and 4, in which a cluster 14 of six hosts 16 (Host1 through Host6) are hosting VMs 18 running Windows.RTM. (denoted W) and Linux.RTM. (denoted L) software. In many virtual clusters 14, there is a mixture of VMs 18 running different software (e.g., different operating systems, databases, applications, etc.), and licensing costs for some software used by VMs 18 are based on the amount of host resources on which the VMs 19 run.; [0035]: As illustrated in FIGS. 3 and 4, reducing the host resource footprint of the selected VMs 18 can reduce software license requirements. In this example, the Windows.RTM. VMs 18 are licensed based on their host footprint. Therefore, running the Windows.RTM. VMs 18 on fewer hosts results in lower software licensing costs. In the initial placements shown in FIG. 3, the Windows.RTM. VMs 18 are running on five of the six hosts 16 and would need to be licensed for all five hosts 16. In the optimized placements shown in FIG. 4, the Windows.RTM. VMs 18 are running on three hosts and thus would only need 60% of the host-based licenses. When comparing FIGS. 3 and 4, it can be seen that in this example, the Linux.RTM. VMs 18 on Host1 and Host4 are migrated to Host3 and Host5 with the Windows.RTM. VMs 18 on Host3 and Host5 migrated to Host1 and Host4.; Fig. 3 showing the “L” VMs are migrated from the host4 server) (Prov. App.:  P.3-7, 9-10)

Kouznetsov/Deng fails to clearly recite: “terminating a license associated with the second OS at the first server.” Because although Kouznetsov describes migrating all of the VMs requiring the second license type from the first server to reduce the amount of hosts needing to be licensed for the corresponding operating systems (at least: [0034]-[0035]; [0039]; Fig. 3-4),  Kouznetsov fails to clearly describe “terminating” the license type [that’s no longer needed] at the server.

Hilerio however in analogous art of software license management, clearly teaches: “terminating a license associated with the second OS at the first server.”  ([0083] The license option rules 418 include several rules. Individual perpetual licenses cost $100, while a 3-pack of licenses costs When returned, a credit may be given of $50 for a license, and licenses may be switched from one device to another for $10. A service license is $0.25 per use and may provide the equivalent functionality as a perpetual license for a locally running licensed product. ; Fig. 4; [0087] Option C is shown in block 426 and consists of switching to all service licenses and going to a per-use fee rather than a perpetual license with a fixed fee. Using option C, a credit of $200 would be issued for returning the perpetual licenses and the quarterly cost is $450, based on the projected usage of the usage history 402. ; [0088] Option D is shown in block 428 and consists of switching Device B to per-use licensing and moving the perpetual license from Device B to Device E. After paying a switch fee of $10, the quarterly fee would be an estimated $37.50.; [0089] Example 400 is an example of using business rules and license option rules to compute and analyze several licensing options. The license options were calculated for a group of devices and for licensed products that may be purchased with perpetual licenses or per-use licenses. Many other license types, business rules, and usage histories may be used to calculate and analyze license options.; i.e Hilerio describes returning licenses or switching licenses to other devices/servers which “terminates” or otherwise ends the use of the license type for the particular licensed product, e.g. software program, at the first server in order to optimize license costs)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Kouznetsov/Deng’s “method”, “medium” , and “system” for optimized VM-server configurations to reduce/optimize cost, as described above, to include “terminating” the license type associated with the second OS at the first server in view of Hilerio in order to provide optimized licensing solutions that include options for purchasing, switching, moving, or returning licenses from devices and determine and implement better and optimal licensing strategies (Fig. 4; [0010]-[0012]; [0025]; [0060]) (see MPEP 2143 G).
	Furthermore it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov/Deng’s system and method(s), as described above, to include “terminating” the license type associated with the second OS at the first server in view of Hilerio by combining the VM placement and configuration optimization including migrating/consolidating VMs between servers to reduce licensing costs taught by Kouznetsov/Deng with the optimization of software licensing costs by changing, exchanging, or returning license types taught by Hilerio in 


Claims 21, 28, and 35,
Kouznetsov/Deng/Hilerio teach all the limitations of parent claims 19, 26, and 33 as described above. 
Kouznetsov further teaches: wherein consolidating the first and third subset of VMs on the first server includes moving the third subset of VMs from a second server (Kouznetsov: Fig. 1, 3-4, 14; [0034] An example of a host-based licensing scenario is shown in FIGS. 3 and 4, in which a cluster 14 of six hosts 16 (Host1 through Host6) are hosting VMs 18 running Windows.RTM. (denoted W) and Linux.RTM. (denoted L) software. In many virtual clusters 14, there is a mixture of VMs 18 running different software (e.g., different operating systems, databases, applications, etc.), and licensing costs for some software used by VMs 18 are based on the amount of host resources on which the VMs 19 run.; [0035]: As illustrated in FIGS. 3 and 4, reducing the host resource footprint of the selected VMs 18 can reduce software license requirements. In this example, the Windows.RTM. VMs 18 are licensed based on their host footprint. Therefore, running the Windows.RTM. VMs 18 on fewer hosts results in lower software licensing costs. In the initial placements shown in FIG. 3, the Windows.RTM. VMs 18 are running on five of the six hosts 16 and would need to be licensed for all five hosts 16. In the optimized placements shown in FIG. 4, the Windows.RTM. VMs 18 are running on three hosts and thus would only need 60% of the host-based licenses. When comparing FIGS. 3 and 4, it can be seen that in this example, the Linux.RTM. VMs 18 on Host1 and Host4 are VMs 18 on Host3 and Host5 migrated to Host1 and Host4.; Fig. 3-4 showing all the “W” VMs are migrated from the host5 server) (Prov. App.:  P.3-7, 9-10)

Kouznetsov/Deng fails to clearly recite: “terminating the license associated with the first OS at the second server.” Because although Kouznetsov describes migrating all of the VMs requiring the first license type from the second server to the first server to reduce the amount of hosts needing to be licensed (at least: [0034]-[0035]; [0039]; Fig. 3-4),  Kouznetsov fails to clearly describe “terminating” the license type [for the OS that’s no longer needed] at the server.

Hilerio however in analogous art of software license management, clearly teaches: “terminating the license associated with the first OS at the second server.” ([0083] The license option rules 418 include several rules. Individual perpetual licenses cost $100, while a 3-pack of licenses costs $250. When returned, a credit may be given of $50 for a license, and licenses may be switched from one device to another for $10. A service license is $0.25 per use and may provide the equivalent functionality as a perpetual license for a locally running licensed product. ; Fig. 4; [0087] Option C is shown in block 426 and consists of switching to all service licenses and going to a per-use fee rather than a perpetual license with a fixed fee. Using option C, a credit of $200 would be issued for returning the perpetual licenses and the quarterly cost is $450, based on the projected usage of the usage history 402. ; [0088] Option D is shown in block 428 and consists of switching Device B to per-use licensing and moving the perpetual license from Device B to Device E. After paying a switch fee of $10, the quarterly fee would be an estimated $37.50.; [0089] Example 400 is an example of using business rules and license option rules to compute and analyze several licensing options. The license options were calculated for a group of devices and for licensed products that may be purchased with perpetual licenses or per-use licenses. Many other license types, business rules, and usage histories may be used to calculate and analyze license options.; i.e Hilerio describes returning licenses or switching licenses to other devices/servers which “terminates” or otherwise ends the use of the license type for the particular licensed product, e.g. software program, at the first server in order to optimize license costs)

	Furthermore it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov/Deng’s system and method(s), as described above, to include “terminating” the license type associated with the first OS at the second server in view of Hilerio by combining the VM placement and configuration optimization including migrating/consolidating VMs between servers to reduce licensing costs taught by Kouznetsov/Deng with the optimization of software licensing costs by changing, exchanging, or returning license types taught by Hilerio in the same field of software license management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kouznetsov (at least: [0034]-[0035]; [0039]; Fig. 3-4) describing optimizing VM placement and licensing costs by reducing the number of hosts needing licenses and Hilerio ([0001]-[0003]; [0089]) describing license management by calculating and comparing license strategies for a group of devices with licensed products or services according to various license types, the results of the combination were predictable, i.e. migrating VMs to reduce licensing costs and returning/terminating freed up licenses no longer needed at the respective servers as a result of the migration/consolidation (MPEP 2143 A).

Claims 25 and 32,
Kouznetsov/Deng/Hilerio teach all the limitations of parent claims 19 and 26 as described above. Kouznetsov/Deng fails to clearly describe: “wherein the second license type is an instance based license or a free license.”  
Hilerio however further teaches: “wherein the second OS license type is an instance based license or a free license.”  (Hilerio: Fig. 4; [0001] There are many different types of licenses for 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Kouznetsov/Deng’s “method”, “medium” , and “system” for optimized VM-server configurations to reduce/optimize cost, as described above, to include the second license type is a instance based or free license in view of Hilerio in order to provide optimized licensing solutions that include options for license management and renewal including purchasing, switching, moving, or returning licenses from devices and determine and implement better and optimal licensing strategies based on usage history and business rules with minimal effort (Fig. 4; [0010]-[0012]; [0025]; [0060]; [0078]) (see MPEP 2143 G).
	Furthermore it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov/Deng’s system and method(s), as described above, to include the second license type is a instance based or free license in view of Hilerio by combining the VM placement and configuration optimization including migrating/consolidating VMs between servers to reduce licensing costs taught by Kouznetsov/Deng with the optimization of software licensing costs by managing renewal and changes to licensing options including switching license types and moving/sharing licenses taught by Hilerio, as described above, in the same field of software license management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kouznetsov (Fig. 7-8; [0030]; [0033]-[0036]; [0039]; [0060]) describing optimizing VM placement/configuration and licensing costs according to host-based licensing and based on affinity and placement rules and Hilerio (Fig. 4; [0001]-[0003]; [0089]; [0084]; [0078]) describing license management by calculating and comparing license strategies for a group of devices with licensed products or services according to various license types to choose the best licensing option based on business rules and usage history, the results of the combination were predictable, i.e. recommending switching VM/server licenses, including instance based, based on determined options and VM-host configurations that reduce licensing costs (MPEP 2143 A).


Claims 22-23, 29-30, and 36  rejected under 35 U.S.C. 103 as being unpatentable over:
Kouznetsov/Deng/Hilerio, as applied to parent claims 19, 26, and 33 described above, in further view of 
Ciano et al. US 20120131578 A1 (hereinafter “Ciano”).
Claims 22, 29, and 36,
Kouznetsov/Deng/Hilerio teach all the limitations of parent claims 19, 26, and 33 as described above. 
Kouznetsov/Deng/Hilerio fails to describe: wherein, prior to consolidating the first and third subset of VMs on the first server, the third subset of VMs are new VMs to be deployed at the virtual data center that have not been previously hosted by any server at the virtual data center.  

Ciano however, in analogous art of VM deployment and configuration based on licensing, teaches: wherein, prior to consolidating the first and third subset of VMs on the first server, the third subset of VMs are new VMs to be deployed at the virtual data center that have not been previously hosted by any server at the virtual data center.  (Ciano:  Fig. 5;  Abstract: A deployment scheme of the virtual appliance on the data processing center is then determined (539,548). The determination of the deployment scheme is performed by optimizing a cost function based on the license condition information, the configuration information and the structure information, and the new virtual appliance may be deployed (551) according to the deployment scheme. ; [0019] Various embodiments disclosed herein involve optimizing the deployment of the virtual appliances. Various embodiments provide a deployment method for deploying a new virtual appliance on a data processing center, which includes a set of (one or more) computers each one for hosting a set of virtual machines. The new virtual appliance includes a set of (one or more) new virtual machines each one including a set of (one or more) new software programs. The deployment method includes the following steps. Structure information of the new virtual appliance is determined (for example, by extracting it from an appliance repository if available, or discovering it from an image of the new virtual appliance and storing it into the appliance repository otherwise). The structure information of the new virtual appliance includes an indication of the new virtual machines and an indication of the new software programs of each new virtual machine. Configuration information indicative of a current configuration of the data processing center can be retrieved (for example, indicating the virtual appliances, with their virtual machines and software programs, which are already . At this point, the new virtual appliance may be deployed according to the deployment scheme (for example, by creating new virtual machines and/or customizing virtual machines already deployed in the data processing center, with a warning message that may instead be provided when it is not possible to deploy the new virtual appliance maintaining the data processing center compliant with the license entitlements).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Kouznetsov/Deng/Hilerio’s “method”, “medium” , and “system” for optimized VM-server configurations to reduce/optimize cost, as described above, to include deploying VMs as part of the consolidating/optimization in view of Ciano in order to efficiently and optimally manage a data center that is compliant with licensing entitlements and improves costs (Abstract; [0018]-[0019]; [0005]-[0006]; [0038]; [0040]) (see MPEP 2143 G).
	Furthermore it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov/Deng/Hilerio’s system and method(s), as described above, to include deploying VMs as part of the consolidating/optimization in view of Ciano by combining the VM placement and configuration optimization including migrating/consolidating VMs between servers to reduce licensing costs taught by Kouznetsov/Deng/Hilerio with the optimization of VM deployment/placement based on licensing conditions taught by Ciano, as described above, in the same field of VM management and licensing and in the combination each element merely would 

Claims 23 and 30,
Kouznetsov/Deng/Hilerio teach all the limitations of parent claims 19 and 26 as described above. 
Kouznetsov/Deng/Hilerio fails to clearly describe: wherein the first license type is a volume based license.
Ciano however, in analogous art of VM deployment and configuration based on licensing, teaches: wherein the first license type is a volume based license. (Ciano:  Fig. 5;  Abstract; [0019]: In some embodiments license condition information indicative of license conditions applicable to the data processing center is also retrieved (for example, charging the usage of virtual appliances/software programs according to a number of their instances and/or according to an amount of physical/virtual resources that are allocated thereto). Various embodiments determine a deployment scheme of the virtual appliance on the data processing center. The determination of the deployment scheme may be performed by optimizing a cost function based on the license condition information, the configuration information and the structure information (and possibly constrained according to license entitlements available in the data processing center--for example, defining a maximum number of instances of virtual appliances/software programs and/or a maximum amount of physical/virtual resources allocated thereto). At this point, the new virtual appliance may be deployed 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Kouznetsov/Deng/Hilerio’s “method”, “medium” , and “system” for optimized VM-server configurations and recommending changes in licensing types to reduce/optimize cost, as described above, to further include the first license type is a volume based license in view of Ciano in order to efficiently and optimally manage a data center that is compliant with licensing entitlements and improves costs (Abstract; [0018]-[0019]; [0005]-[0006]; [0038]; [0040]) (see MPEP 2143 G).
	Furthermore it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov/Deng/Hilerio’s system and method(s), as described above, to include the first license type is a volume based license in view of Ciano by combining the VM placement and configuration optimization including migrating/consolidating VMs between servers to reduce licensing costs and recommending switching the corresponding license types taught by Kouznetsov/Deng/Hilerio with the optimization of VM deployment/placement based on licensing conditions taught by Ciano, as described above, in the same field of VM management and licensing .

Claims 24, 31, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over:
Kouznetsov/Deng/Hilerio, as applied to parent claims 19, 26, and 33 described above, in further view of 
Sterin US 20090228984 A1 (hereinafter “Sterin”). 
Claims 24, 31, and 37,
Kouznetsov/Deng/Hilerio teach all the limitations of parent claims 19, 26, and 33 as described above. 
Kouznetsov/Deng/Hilerio fails to teach: wherein the first license type is a socket license.  / wherein the first license type is a volume based license or a socket license.
Although Kouznetsov describes host-based VM licensing ([0035]-[0037]), Kouzentsov fails to clearly describe “socket” licensing (Applicant’s Spec: [0051]: 3. Processor or socket license. An OS license is purchased for a cluster of server computers or an entire 
Sterin however, in analogous art of configuration and license management, teaches: wherein the first license type is a socket license. / wherein the first license type is a volume based license or a socket license.  (Sterin: [0026] A count based license relates to software that is licensed based on a count. For example, the count may involve a number and type of resources used such as processors or CPU "slices", memory, hard disk space consumed, energy utilized by physical devices, and the like.; [0049]: The license needs calculation engine 215 is a component that receives a request from the configuration manager 205 and determines whether licenses are needed based on the request. The license needs calculation engine 215 retrieves data from the licensing data store 210 to determine whether more licenses are needed. The license needs calculation engine 215 may retrieve the intent, what products need to be licensed (e.g., some products could be free or a configuration change might not impact a licensing term), what the licensing model is (e.g., deployed, count-based, authorization/access, some combination, and the like), and other licensing information. The license needs calculation engine 215 may then collect other data (e.g., number of machines upon which software is installed, number of users granted access to software, configuration parameters, count of resources used, whether the software is installed on a virtual machine or not, etc.) add this to the intent and compare the total to entitlement information (e.g., number of paid for licenses) to determine if more licenses are needed.; [0062]; Fig. 3-4; [0043]-[0044];) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Kouznetsov/Deng/Hilerio’s “method”, “medium” , and “system” for optimized VM-server configurations to reduce/optimize cost, as described above, to include the first license type is a socket license in view of Sterin in order to  determine and manage licensing needs and impact and evaluate and constrain deployment and configuration actions that would increase license costs by considering license number, type, and cost information (Sterin: [0061]; [0035]; [0044]; [0046]; [0072]) (see MPEP 2143 G).
	Furthermore it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov/Deng/Hilerio’s system and method(s), as described above, to include the first license type is a socket license in view of Sterin by combining the VM placement and configuration optimization including migrating/consolidating VMs between servers to reduce 

Claim 38,
Kouznetsov/Deng/Hilerio/Sterin teach all the limitations of parent claim 37 as described above.
Kouznetsov/Deng fails to clearly describe: “wherein the second license type is an instance based license or a free license.”  
Hilerio however further teaches: “wherein the second OS license type is an instance based license or a free license.”  (Hilerio: Fig. 4; [0001] There are many different types of licenses for computer-related applications, software, and services. Perpetual licenses may be purchased for stand alone applications, operating systems, or other software that operates on a local device. Shared licenses may be issued for applications that are delivered over a network or are used on different devices on the network. Some services may be offered on a per-use license and operate on a local device or delivered through the Internet from a remote server. Still other licenses may be time limited, such as a subscription that may be periodically renewed.;  [0012]: The license 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Kouznetsov/Deng’s “method”, “medium” , and “system” for optimized VM-server configurations to reduce/optimize cost, as described above, to include the second license type is a instance based or free license in view of 
	Furthermore it would have been obvious to one having ordinary skill in the art to have modified Kouznetsov/Deng’s system and method(s), as described above, to include the second license type is a instance based or free license in view of Hilerio by combining the VM placement and configuration optimization including migrating/consolidating VMs between servers to reduce licensing costs taught by Kouznetsov/Deng with the optimization of software licensing costs by managing renewal and changes to licensing options including switching license types and moving/sharing licenses taught by Hilerio, as described above, in the same field of software license management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kouznetsov (Fig. 7-8; [0030]; [0033]-[0036]; [0039]; [0060]) describing optimizing VM placement/configuration and licensing costs according to host-based licensing and based on affinity and placement rules and Hilerio (Fig. 4; [0001]-[0003]; [0089]; [0084]; [0078]) describing license management by calculating and comparing license strategies for a group of devices with licensed products or services according to various license types to choose the best licensing option based on business rules and usage history, the results of the combination were predictable, i.e. recommending switching VM/server licenses, including instance based, based on determined options and VM-host configurations that reduce licensing costs (MPEP 2143 A).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
S. K. Shrivastava, P. Kumar and A. Pandey, "Impact of Software Licenses in Cloud Computing Based E-Governance Initiatives," 2014 Fourth International Conference on Communication Systems and Network Technologies, Bhopal, India, 2014, pp. 592-
Credle et al. "Simplify Software Audits and Cut Costs by Using the IBM License Metric Tool", IBM Redbooks, An IBM Redpaper publication, Published 17 September 2014, http://www.redbooks.ibm.com/abstracts/redp5107.html?Open (Year: 2014): describing a software license management tool for evaluating data center configurations and potential licensing cost savings
Manoel et al. “Implementation Best Practices for IBM Tivoli License Manager”, IBM Redbooks, An IBM Redbooks publication, Published 16 May 2006, http://www.redbooks.ibm.com/abstracts/SG247222.html: Describing a software license management tool for managing and evaluating distribution of licenses for an enterprise
McWilliams et al. US 20160147550 A1: describing system and methods for monitoring and managing a virtualized environment for usage data and licensing overages
Dawson et al. US 20120059917 A1: describing proposing licensing configuration changes including terminating an existing license no longer needed
G. C. Deka, "Cost-Benefit Analysis of Datacenter Consolidation Using Virtualization," in IT Professional, vol. 16, no. 6, pp. 54-62, Nov.-Dec. 2014, doi: 10.1109/MITP.2014.89: describing data center consolidation with cost reduction considerations in virtualization.
Lonowski et al. US 20080306786 A1 describing system and methods for license management including monitoring and analyzing license usage to determine whether or not to renew a license
Jackson et al. US 20080133324 A1 describing system and methods for license management including modeling and forecasting renewals
 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.